Citation Nr: 0214802	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  99-04 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
residuals of a left forearm fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to 
November 1993 and from May 1994 to May 1997.

The veteran was previously denied service connection for the 
residuals of a left forearm fracture in a March 1994 rating 
action of the Louisville, Kentucky, Department of Veterans 
Affairs (VA), Regional Office (RO).  This appeal arose from a 
June 1998 rating action of the Louisville RO, which found 
that the veteran had not presented sufficient new and 
material evidence to reopen his claim for service connection 
for the residuals of a left forearm fracture.  This issue was 
remanded for additional evidentiary development by the Board 
of Veterans Appeals (Board) in September 2000.  Following 
further development, he and his representative were informed 
through a supplemental statement of the case (SSOC) of the 
continued denial of the claim.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for the 
residuals of a left forearm fracture in March 1994; he was 
notified of this decision on April 5, 1994.

2.  Evidence submitted since the March 1994 decision is not 
relevant to or probative of the question of whether the 
veteran's left forearm fracture residuals were related to or 
aggravated by his service, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence to reopen the claim for service 
connection for the residuals of a left forearm fracture has 
not been presented and the March 1994 denial thus remains 
final.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107, 7105 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.306, 
20.302 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has contended that he has presented sufficient 
new and material evidence to warrant reopening and granting 
his claim for service connection for the residuals of a left 
forearm fracture.  He stated that, while he had fractured his 
arm at the age of 7, working on tanks in service had worsened 
the condition.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

The evidence which was of record at the time of the March 
1994 denial included the veteran's service medical records.  
The November 1989 entrance examination noted a laceration 
scar over the left forearm.  On July 19, 1990, he requested 
that an x-ray be performed after complaining of pain.  A 
fracture at the age of 7 was noted.  The x-ray revealed 
evidence of an old fracture at the distal radius.  On 
November 19, 1990, another x-ray was taken which found a 
hypoplastic distal left ulna with osteochondroma of the ulna.  
It was noted that these changes were most likely congenital, 
but could have been aggravated by his previous trauma.  The 
May 1994 entrance examination noted an asymptomatic deformity 
of the left forearm.

The evidence added to the record following the March 1994 
denial included the report of a VA examination conducted in 
February 1998.  This again noted his history of a left 
forearm fracture at the age of 7.  He stated that it had 
healed with a deformity, but had given him no trouble prior 
to his service.  He claimed that he had injured it in 
service, hitting it on something.  He indicated that it had 
become swollen, although no diagnosis was made.  He 
complained of a sharp pain on the ulnar aspect of the forearm 
and a burning sensation whenever he tried to hold onto 
something.  There was no history of increased warmth, 
erythema or swelling.  The diagnosis was status post left 
forearm fracture, age 7, with malalignment and residual 
decreased range of motion of the forearm and wrist.

The veteran was re-examined by VA in March 2002.  It was 
noted that he had been born with a left radial clubhand and 
that he had fractured the left forearm at age 7.  He stated 
that he had injured it in service, but denied receiving any 
treatment.  The physical examination found no deformity at 
the left elbow.  An x-ray showed significant bowing on the 
distal third anterior surface of the ulna due to 
osteochondroma.  The assessment concluded that the veteran 
had a

Left congenital radial clubhand with a condition of 
multiple hereditary exostoses.  This is a 
congenital condition, and patient does not have any 
records in having injury to his forearm while in 
service and physical in 1994, was not having any 
complaints with the forearm.  Therefore, I feel 
that any pain he has now is a degenerative 
condition at the wrist due to the absence of the 
distal ulna, which is a congenital condition and 
this has not been worse by military condition, but 
it is a part of the natural history of his 
congenital disease.


Relevant laws and regulations

Initially, there were amendments made to the regulations 
governing new and material evidence as part of the VCAA.  
These amendments altered the definition of what constitutes 
"new and material" evidence, see 38 C.F.R. § 3.156(a) 
(2001), as well as redefining the application of the duty to 
assist, see 38 C.F.R. § 3.159(c) (2001), and finding that 
medical examinations and opinions are required only after new 
and material evidence has been presented, see 38 C.F.R. 
§ 3.159(c)(4)(iii) (2001).  However, these amendments are 
only effective prospectively for claims filed on or after 
August 29, 2001.  Therefore, since this appellant's claim was 
filed in May 1997, the definition of "new and material" 
evidence effective at that time will be used.

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (2001).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

Discussion

After a careful review of the evidence of record, it is found 
that the additional evidence which the veteran has submitted 
is "new" but is not material."  Accordingly, his claim is 
not reopened and the March 1994 decision by the RO remains 
final.

The evidence received after the March 1994 denial of the 
claim is new in that it addresses the question of whether the 
veteran's preexisting, congenital deformity of the left 
forearm was aggravated by service.  However, it is not 
material.  While this is the first evidence that addressed 
the question of aggravation, it does not support the claim.  
In fact, the VA examination from March 2002 clearly stated 
that the veteran's military service had not aggravated his 
congenital condition beyond its natural progression.  Such 
adverse evidence cannot be relied upon to reopen a finally 
disallowed claim.  See Villalobos v. Principi, 3 Vet. App. 
450 (1992).  Therefore, this evidence cannot serve to reopen 
his claim for service connection for the residuals of a left 
forearm fracture.


ORDER

New and material evidence not having been presented to reopen 
the claim for service connection for the residuals of a left 
forearm fracture, the benefit sought on appeal is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

